Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:  line 5, the limitation of “ in the same molecule” is vague and indefinite because it is unclear what it is referring to or point to or what is intended by it.  On line 7,  the open-ended ranges such as “ 1 part or more , 70 degrees C or higher and 30 minutes or longer” are vague and indefinite because it is unclear what end points are allowed or not allowed for in the amount, temperature and time.  The claim recites  a reaction and it is unclear how parameters for the reaction can be open-ended.
Claims 2-3 have the same problem as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassi ( 2015/0250204).
For claims 1-4, Bassi discloses a method of  making a modified gluten and a modified gluten obtained from the method.  The method comprises the steps of admixing water, an acid, and wheat gluten to form a gluten slurry and agitating the gluten slurry at a reaction temperature for a time sufficient to produce an isolated wheat protein.  The acid includes organic acids such as succinic, malic , tartaric etc..  The amount of acid ranges from .25-5%.  The temperature ranges from 21-93.3 degrees C.  Bassi discloses  the modified gluten is added to food compositions including baked goods, doughs, batters, frozen foods, etc..( see paragraphs 0012,0031,0033,0040,0041,0042 and the examples)
Bassi does not disclose a specific time range as in claims 1-3, the step of preparing a bread dough as in claim 1, the preparing a bread dough and baking as in claim 2, method of modifying physical properties as in claim 3 and the firmness as in claim 4.
Bassi discloses the same type of acids as disclosed in the instant specification; thus, it is obvious the acids have the carbonyl groups as claimed.  Bassi discloses the reaction is carried out for a time.  Example 1 shows reacting times of 70 minutes at 47.2 degrees C and 80 minutes at 47.8 degrees C.  It would have been obvious to one skilled in the art to determine the specific time depending on the extent of reaction wanted and the temperature used.  For instance, higher temperature would require less time.  One skilled in the art can readily determine the optimum time through routine experimentation.  Bassi discloses adding the modified gluten to foods including baked good and doughs.  The disclosure of adding the modified gluten clearly encompasses or suggests the step of preparing a dough.  It would have been readily apparent to one skilled in the to bake the dough to obtain baked product.  The disclosure of doughs would include bread dough.  Furthermore, there is no feature in the claims to distinguish between dough and bread dough.  As to claims 3-4, Bassi discloses adding the same modified gluten to the same type of product.  It is obvious the same properties are obtained.
Claim(s) 5-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassi in view of Yun ( 2016/0338365).
Bassi does not disclose freezing the dough as in claims 5-8.
Yun discloses a frozen dough.  Yun discloses that it is desirable to provide dough in a frozen state. ( see abstract, paragraph 0001)
Freezing of dough is known in the art as shown in Yun.  It would have been obvious to freeze the dough for long term storage and to provide convenient ready to use dough product.  It is obvious the properties in claim 5 are present because the same protein is added to same type of product.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al.  Jp 2014198037.
For claims 1-4, Hirose discloses a method of making a modified gluten product and a modified gluten obtained from the method.  The method comprises the steps of adding gluten to an acidic aqueous solution to prepare a gluten dispersion and heating the dispersion at heating temperature above 50 degrees C to 200 degrees C and a time of 1-600 minutes.  The acids used include succinic acid, malic acid, adipic acid etc.. The acid content in the acidic aqueous solution  is sufficient to give a pH in the range of 3-5.5.  Hirose discloses adding the modified gluten to fermented dough foods such as wheat flour bread. ( see paragraphs 0011,0023,0024,0025,0026,0032. 0051)
Hirose does not disclose the amount of acid as in claims 1-3, the step of preparing a bread dough as in claim 1, the preparing a bread dough and baking as in claim 2, method of modifying physical properties as in claim 3 and the firmness as in claim 4.
Hirose discloses the same type of acids as disclosed in the instant specification; thus, it is obvious the acids have the carbonyl groups as claimed.  While Hirose does not specifically disclose the amount of acid, Hirose disclose the acid is added to give a pH in the range of 3-5.5.  The pH of the solution as disclosed in the instant specification is within the range disclosed in Hirose.  Thus, it is obvious the acid content is within the range claimed.  Furthermore, it would have been within the skill of one in the art to determine the acid content to obtain the required pH through routine experimentation. The disclosure of adding the modified gluten to fermented dough foods such as wheat flour bread clearly encompasses or suggests the step of preparing a dough.  It would have been readily apparent to one skilled in the to bake the dough to obtain baked product.  As to claims 3-4, Hirose discloses adding the same modified gluten to the same type of product.  It is obvious the same properties are obtained.
Claim(s) 5-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Yun ( 2016/0338365).
Hirose does not disclose freezing the dough as in claims 5-8.
Yun discloses a frozen dough.  Yun discloses that it is desirable to provide dough in a frozen state. ( see abstract, paragraph 0001)
Freezing of dough is known in the art as shown in Yun.  It would have been obvious to freeze the dough for long term storage and to provide convenient ready to use dough product.  It is obvious the properties in claim 5 are present because the same protein is added to same type of product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 16, 2022
/LIEN T TRAN/               Primary Examiner, Art Unit 1793